Lewis, Y. C.
The complainants desire a reformation of a policy of insurance covering the property of one Joseph Diebold. As is apparent from the pleadings, the right of Joseph Diebold to have it insured is unquestioned. The bill asserts that Joseph Diebold and Anna M. Decker are executors of Pauline Diebold, deceased. Among the assets of the estate of Pauline Diebold which came to the hands of her executors was a mortgage. A policy of *532insurance had been issued to Joseph Diebold acting, not as an executor, but as an individual. This bill is hied to reform the said policy of insurance so that it may be made payable to the executors of Pauline Diebold. It is quite evident from an examination of the papers in this case that there was no mutual mistake on the part of the parties to this suit and no fraud on the part of the defendants is alleged. There was no contractual rélationship between the parties. The executors of Pauline Die-bold were not parties to the contract of insurance and never became parties to it. Joseph Diebold says he told one Harrison to have the polic3r issued to the executors of Pauline Diebold and Harrison evidently did not carry out these instructions. The insurance companies had no notice whatever of the wish of Die-bold in this respect. The complainants’ bills therefore fail to show any mutuality of mistake-or right of reformation. The case as presented by the bill is one of mere neglect for which reformation cannot be had in equity. The fact that the com■pla inants are not parties to the contract of insurance, it seems to me, disposes of their right of consideration in this court, but aside from this, assuming that they were such parties, I do not feel that they present a case for equitable relief. The cases referred to by the solicitor of the defendants on his argument sustain the position taken by him. Doniol v. Commercial Fire Insurance Company of New York, 34 N. J. Eq. 30; Henderson v. Stokes, 42 N. J. Eq. 586, 589; Ordway v. Chace, 57 N. J. Eq. 478; Rowley v. Flannelly, 30 N. J. Eq. 612; all deal with the questions involved in this issue. The opinion of Vice-Chancellor Howell in the case of John Plockzek v. St. Paul Fire and Marine Insurance Co., not reported, but brought to- the attention of the court, is very much in point.
My conclusion is that the demurrers must be sustained and the bill of complaint dismissed.